Citation Nr: 1706757	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  13-10 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran had active service from February 1979 to July 1982.  

This matter came before the Board of Veterans' Appeals (Board) from a November 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in May 2015, when it was remanded for additional development.  

Additional evidence, notably inpatient VA treatment records, was associated into the record after the July 2015 supplemental statement of the case without VA consideration, or waiver of VA consideration of the additional evidence.  See 38 C.F.R. § 20.1304 (2016).  However, as the additional evidence is not pertinent to the claim adjudicated herein (any relevant information is cumulative), there is no need to remand for consideration of the additional evidence.


FINDING OF FACT

The Veteran does not have PTSD; a currently diagnosed psychiatric disorder was not present in service and is not related to service.  


CONCLUSION OF LAW

The criteria for service connection of a psychiatric disorder have not been met.  38 C.F.R. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical and personnel records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim decided herein; the Board is also unaware of any such evidence.  In this regard, the Board notes that VA requested records from MCH and informed the Veteran that the records were not available.  See July 2015 Supplemental Statement of the Case.  

The Veteran was afforded appropriate VA examinations, and probative evidence as to whether the Veteran has PTSD or another psychiatric disorder related to service has been obtained.  The Board finds the opinions are adequate as each is supported by rationale and is consistent with the record.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The record indicates that VA requested records from MHC and obtained inpatient medical records associated with VA treatment for substance abuse in 1985.  VA also obtained a medical opinion as to whether the Veteran had PTSD due to the suicide attempt stressor.  
 
Accordingly, the Board will address the merits of the appellant's appeal. 


Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Factual Background and Analysis

The Veteran filed his claim for posttraumatic stress disorder (PTSD) in February 2012.  In an August 2012 statement, the Veteran alleged the stressor that caused his PTSD was a June 1982 arrest and incarceration for a forgery charge, which led to his administrative discharge from the military in July 1982.  He contended that he was falsely accused, arrested, and unjustly incarcerated.  Personnel records confirm the Veteran entered a guilty plea to the charge of Forgery II and that the stated reason for entering this plea was that he did not have the funds to continue to pay his current attorney or to hire a new one.  The Veteran's DD 214 confirms he was discharged in July 1982 under honorable conditions for "Misconduct - Civil Court Disposition."

In a February 2015 statement in support of his claim, the Veteran alleged that a stressful incident causing his PTSD occurred in April 1981 while he was stationed at Tinker Air Force Base.  Notably, three years after filing his initial claim, this is the very first time in the record the Veteran has acknowledged this incident and reported that it caused his PTSD.  The Veteran stated that on April 16, 1981, he came to the aid of a military spouse who attempted suicide by cutting her wrists and that he accompanied the victim in an ambulance to the hospital.  He asserted that he and the victim were both treated in the emergency room and that he did not recall if he was treated for shock or not.  An April 16, 1981, Air Force letter of appreciation from the Veteran's commander confirmed that he saved the life of a young woman and accompanied her in an ambulance to the hospital.

The service treatment and personnel records reveal no findings or histories of a psychiatric disorder.

An October 1992 VA "General Medicine" examination reports that the Veteran's psychiatric system and personality were normal.  

A November 2003 VA treatment record indicates that the Veteran was provided information on alcohol counseling.  The Veteran denied any psychiatric history.  Alcohol dependence was diagnosed.  

A January 2012 VA treatment record indicates that the Veteran began treatment after hitting his girlfriend while "in a rage."  He reported "some anxiety/worrying," though it "does not interfere with his life," and rapid speech/racing thoughts for a "couple of hours" "sometimes" with irritability.  He denied PTSD symptoms including initial trauma.  The diagnosis was marital problems.  February and March 2012 VA treatment records reveal a diagnosis of adjustment disorder with emotion/conduct.  

An October 2012 VA examination record reveals the examiner's determination that the Veteran did not meet any of the criteria for PTSD based on the reported forgery stressor.  The examiner diagnosed anxiety disorder not otherwise specified based on the Veteran's histories of feeling restless, easily fatigued, and irritable and having "some" sleep disturbance for the last year.  The examiner determined the anxiety disorder was not related to service because it was due to the Veteran's worry over his present financial situation and family relationship.  

A June 2015 VA examination record reveals a diagnosis of malingering; the examiner found there was no mental disorder diagnosis.  The examiner also found antisocial and narcissistic traits.  The record reveals the Veteran's detailed report of in-service stressors involving the suicide attempt of a friend of his wife and false accusation of forgery.  The examiner determined the Veteran did not meet the criteria for PTSD.  The examiner noted that the Veteran did not report the suicide attempt as a stressor until 2015, which was "suspect" and that the Veteran denied symptoms of PTSD in January 2012.  The examiner added that there were no social changes, re-experiencing, or heightened physiological reactivity associated with the forgery stressor and that the report of his role in the suicide attempt was malingering for monetary gain.  The examiner also determined that the diagnoses of anxiety disorder and adjustment disorder were not related to service.  The examiner explained that there were inconsistencies in the Veteran's reporting of facts which questioned the validity of his report and that the Veteran had many no shows and cancellations of treatment.  The examiner concluded that the Veteran did not have a mental health diagnosis according to DSM-V criteria, at the time of the 2015 examination.  

Service connection is not warranted for PTSD.  The Board has carefully reviewed the evidence of record but finds no probative evidence of PTSD.  The medical record does not reveal any medical diagnosis of PTSD, and VA examiners in 2012 and 2015 determined the Veteran did not have PTSD.  The Veteran is not shown to be competent to render a diagnosis of PTSD.  As such, the Board finds that PTSD is not currently present and has not been present at any time during the period of the claim.  

Service connection is also not warranted for a psychiatric disorder, other than PTSD.  The probative evidence reveals diagnoses of adjustment disorder with emotion/conduct and anxiety disorder.  Initially, the Board finds that a preponderance of the evidence shows that a psychiatric disability was not present until after the Veteran's discharge from service.  The service medical and personnel records are absent any finding or history of psychiatric disorder, the first diagnosis and histories of symptoms dates many years after discharge from active service in 2012, and the Veteran has not reported symptoms associated with the mood or anxiety disorder during and since service.  Furthermore, there is no medical opinion that the psychiatric disability was present during service, and the Board interprets the 2012 VA examiner's opinion as a determination that the adjustment disorder and anxiety disorder were not present in service.  Specifically, the Board so finds based on the examiner's determinations that the disorders were due to "present" family and financial issues, which suggests a postservice onset contemporaneous with the onset of those issues.  In sum, the Board finds the preponderance of the evidence establishes that a psychiatric disability was not present until after the Veteran's discharge from service.

The Board further finds the probative evidence does not suggest that a currently diagnosed psychiatric disability is related to service, including the reported in-service stressors.  A VA examiner has determined that the anxiety disorder and adjustment disorder are not related to service, and there is no medical opinion of record linking a psychiatric disability to service.  Although the appellant might believe that he has a psychiatric disability related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  In any event, the medical opinions against the claim are more probative than the Veteran's lay opinion.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  


ORDER

Service connection for a acquired psychiatric disorder, including PTSD, is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


